

SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of March 28,
2008, by and among INTREPID TECHNOLOGY AND RESOURCES, INC., an Idaho corporation
(the “Company”), and the Buyers listed on Schedule I attached
hereto (individually, a “Buyer” or collectively “Buyers”).
 
WITNESSETH


WHEREAS, the Company and the Buyer(s) are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Section 4(2) and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by
the U.S. Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “Securities Act”);
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Buyer(s), as provided
herein, and the Buyer(s) shall purchase (i) up to Five Hundred Eighty-Five
Thousand Dollars ($585,000) of secured convertible debentures in the form
attached hereto as “Exhibit A” (the “Convertible Debentures”), which shall be
convertible into shares of the Company’s common stock, par value $0.005 per
share (the “Common Stock” and as converted, the “Conversion Shares”), and (ii)
warrants substantially in the form attached hereto as “Exhibit B” (the
“Warrants”), to acquire up to that number of additional shares of Common Stock
set forth opposite such Buyer’s name on Schedule I (as exercised, the “Warrant
Shares”) which shall be funded within five (5) business days following the date
hereof (the “Closing”) for a total purchase price of up to Five Hundred
Eighty-Five Thousand Dollars ($585,000) (the “Purchase Price”) in the respective
amounts set forth opposite each Buyer(s) name on Schedule I (the “Subscription
Amount”);
 
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
(the “Registration Rights Agreement”) pursuant to which the Company has agreed
to provide certain registration rights under the Securities Act and the rules
and regulations promulgated there under, and applicable state securities laws;
 
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
(i) the Buyer, the Company, and each subsidiary of the Company are executing and
delivering a Security Agreement (the “Security Agreement”) pursuant to which the
Company and its wholly owned subsidiaries agree to provide the Buyer a security
interest in Pledged Property (as this term is defined in the Security Agreement)
and(ii) each subsidiary of the Company is executing and delivering a Guaranty
dated the date hereof (each a “Guaranty”) in favor of the Buyer;
 
WHEREAS, Within thirty (30) days of the date hereof, the Company will file a
mortgage (the “Mortgage Agreement” and together with the Security Agreement and
the Guaranty, the “Security Documents”) pursuant to which the Company will
provide the Holder a second position security interest in such property located
at (a) 501 West Broadway Suite 200, Idaho Falls, ID 83402, (b) 675 North 700
East, Rupert ID 83350 and (c) 1449 East 3150 South, Wendell, ID 83355 (the
“Mortgaged Property”);
 

--------------------------------------------------------------------------------


 
WHEREAS, Upon filing of the Mortgage Agreement, the Debenture will be secured by
the Mortgage Agreement;
 
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering Irrevocable Transfer Agent
Instructions (the “Irrevocable Transfer Agent Instructions”); and
 
WHEREAS, the Convertible Debentures, the Conversion Shares, the Warrants, and
the Warrants Shares collectively are referred to herein as the “Securities”.
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Buyer(s) hereby agree as
follows:
 
1.  PURCHASE AND SALE OF CONVERTIBLE DEBENTURES.
 
(a)  Purchase of Convertible Debentures. Subject to the satisfaction (or waiver)
of the terms and conditions of this Agreement, each Buyer agrees, severally and
not jointly, to purchase at the Closing and the Company agrees to sell and issue
to each Buyer, severally and not jointly, at the Closing, Convertible Debentures
in amounts corresponding with the Subscription Amount set forth opposite each
Buyer’s name on Schedule I hereto and the Warrants to acquire up that number of
Warrant Shares as set forth opposite such Buyer’s name in column (5) on Schedule
I .
 
(b)  Closing Dates. The Closing of the purchase and sale of the Convertible
Debentures and Warrants shall take place at 10:00 a.m. Eastern Standard Time on
the fifth (5th) business day following the date hereof, subject to notification
of satisfaction of the conditions to the Closing set forth herein and in
Sections 6 and 7 below (or such later date as is mutually agreed to by the
Company and the Buyer(s)) (the “Closing Date”). The Closing shall occur on the
Closing Date at the offices of Yorkville Advisors, LLC, 101 Hudson Street, Suite
3700, Jersey City, New Jersey 07302 (or such other place as is mutually agreed
to by the Company and the Buyer(s)).
 
(c)  Form of Payment. Subject to the satisfaction of the terms and conditions of
this Agreement, on the Closing Date, (i) the Buyers shall deliver to the Company
such aggregate proceeds for the Convertible Debentures and Warrants to be issued
and sold to such Buyer at such Closing, minus the fees to be paid directly from
the proceeds of such Closing as set forth herein, and (ii) the Company shall
deliver to each Buyer, Convertible Debentures and Warrants which such Buyer is
purchasing at such Closing in amounts indicated opposite such Buyer’s name on
Schedule I, duly executed on behalf of the Company.
 
2.  BUYER’S REPRESENTATIONS AND WARRANTIES.
 
Each Buyer represents and warrants, severally and not jointly, that:
 
(a)  Investment Purpose. Each Buyer is acquiring the Securities for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act; provided, however, that
by making the representations herein, such Buyer reserves the right to dispose
of the Securities at any time in accordance with or pursuant to an effective
registration statement covering such Securities or an available exemption under
the Securities Act. Such Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.
 
2

--------------------------------------------------------------------------------


 
(b)  Accredited Investor Status. Each Buyer is an “Accredited Investor” as that
term is defined in Rule 501(a) of Regulation D.
 
(c)  Reliance on Exemptions. Each Buyer understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.
 
(d)  Information. Each Buyer and its advisors (and his or, its counsel), if any,
have been furnished with all materials relating to the business, finances and
operations of the Company and information he deemed material to making an
informed investment decision regarding his purchase of the Securities, which
have been requested by such Buyer. Each Buyer and its advisors, if any, have
been afforded the opportunity to ask questions of the Company and its
management. Neither such inquiries nor any other due diligence investigations
conducted by such Buyer or its advisors, if any, or its representatives shall
modify, amend or affect such Buyer’s right to rely on the Company’s
representations and warranties contained in Section 3 below. Each Buyer
understands that its investment in the Securities involves a high degree of
risk. Each Buyer is in a position regarding the Company, which, based upon
employment, family relationship or economic bargaining power, enabled and
enables such Buyer to obtain information from the Company in order to evaluate
the merits and risks of this investment. Each Buyer has sought such accounting,
legal and tax advice, as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Securities.
 
(e)  No Governmental Review. Each Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities, or the
fairness or suitability of the investment in the Securities, nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(f)  Transfer or Resale. Each Buyer understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the Securities Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company an
opinion of counsel, in a generally acceptable form, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration requirements, or (C)
such Buyer provides the Company with reasonable assurances (in the form of
seller and broker representation letters) that such Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
Securities Act, as amended (or a successor rule thereto) (collectively, “Rule
144”), in each case following the applicable holding period set forth therein;
(ii) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register the Securities under the Securities
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder.
 
3

--------------------------------------------------------------------------------


 
(g)  Legends. Each Buyer agrees to the imprinting, so long as is required by
this Section 2(g), of a restrictive legend in substantially the following form:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT WITH A VIEW
TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN
OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.
 
Certificates evidencing the Conversion Shares or Warrant Shares shall not
contain any legend (including the legend set forth above), (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, (ii) following
any sale of such Conversion Shares or Warrant Shares pursuant to Rule 144, (iii)
if such Conversion Shares or Warrant Shares are eligible for sale under Rule
144, or (iv) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the SEC). The Company shall cause its counsel to issue a legal
opinion to the Company’s transfer agent promptly after the effective date (the
“Effective Date”) of a Registration Statement if required by the Company’s
transfer agent to effect the removal of the legend hereunder. If all or any
portion of the Convertible Debentures or Warrants are exercised by a Buyer that
is not an Affiliate of the Company (a “Non-Affiliated Buyer”) at a time when
there is an effective registration statement to cover the resale of the
Conversion Shares or the Warrant Shares, such Conversion Shares or Warrant
Shares shall be issued free of all legends. The Company agrees that following
the Effective Date or at such time as such legend is no longer required under
this Section 2(g), it will, no later than three (3) Trading Days following the
delivery by a Non-Affiliated Buyer to the Company or the Company’s transfer
agent of a certificate representing Conversion Shares or Warrant Shares, as the
case may be, issued with a restrictive legend (such third Trading Day, the
“Legend Removal Date”), deliver or cause to be delivered to such Non-Affiliated
Buyer a certificate representing such shares that is free from all restrictive
and other legends. The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section. Each Buyer acknowledges that the
Company’s agreement hereunder to remove all legends from Conversion Shares or
Warrant Shares is not an affirmative statement or representation that such
Conversion Shares or Warrant Shares are freely tradable. Each Buyer, severally
and not jointly with the other Buyers, agrees that the removal of the
restrictive legend from certificates representing Securities as set forth in
this Section 2(g) is predicated upon the Company’s reliance that the buyer will
sell any Securities pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom, and that if Securities are sold pursuant to a Registration
Statement, they will be sold in compliance with the plan of distribution set
forth therein.
 
4

--------------------------------------------------------------------------------


 
(h)  Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of such Buyer and is a valid and
binding agreement of such Buyer enforceable in accordance with its terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.
 
(i)  Receipt of Documents. Each Buyer and his or its counsel has received and
read in their entirety: (i) this Agreement and each representation, warranty and
covenant set forth herein and the Transaction Documents (as defined herein);
(ii) all due diligence and other information necessary to verify the accuracy
and completeness of such representations, warranties and covenants; (iii) the
Company’s Annual Report on Form 10-KSB for the fiscal year ended June 30, 2007;
(iv) the Company’s Quarterly Report on Form 10-QSB for the fiscal quarter ended
December 31, 2007 and (v) answers to all questions each Buyer submitted to the
Company regarding an investment in the Company; and each Buyer has relied on the
information contained therein and has not been furnished any other documents,
literature, memorandum or prospectus.
 
(j)  Due Formation of Corporate and Other Buyers. If the Buyer(s) is a
corporation, trust, partnership or other entity that is not an individual
person, it has been formed and validly exists and has not been organized for the
specific purpose of purchasing the Securities and is not prohibited from doing
so.
 
(k)  No Legal Advice From the Company. Each Buyer acknowledges, that it had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with his or its own legal counsel and investment and tax advisors.
Each Buyer is relying solely on such counsel and advisors and not on any
statements or representations of the Company or any of its representatives or
agents for legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.
 
5

--------------------------------------------------------------------------------


 
3.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
Except as set forth under the corresponding section of the Disclosure Schedules
which Disclosure Schedules shall be deemed a part hereof and to qualify any
representation or warranty otherwise made herein to the extent of such
disclosure, the Company hereby makes the representations and warranties set
forth below to each Buyer:
 
(a)  Subsidiaries. All of the direct and indirect subsidiaries of the Company
are set forth in Section 3(a) of the Disclosure Schedule. The Company owns,
directly or indirectly, all of the capital stock or other equity interests of
each subsidiary free and clear of any liens, and all the issued and outstanding
shares of capital stock of each subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities.
 
(b)  Organization and Qualification. The Company and its subsidiaries are
corporations duly organized and validly existing in good standing under the laws
of the jurisdiction in which they are incorporated, and have the requisite
corporate power to own their properties and to carry on their business as now
being conducted. Each of the Company and its subsidiaries is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business or condition (financial or otherwise) of the
Company and the subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
(c)  Authorization, Enforcement, Compliance with Other Instruments. (i) The
Company has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement, the Convertible Debentures, the
Warrants, the Security Documents, the Registration Rights Agreement, the
Irrevocable Transfer Agent Instructions and each of the other agreements entered
into by the parties hereto in connection with the transactions contemplated by
this Agreement (collectively the “Transaction Documents”) and to issue the
Securities in accordance with the terms hereof and thereof, (ii) the execution
and delivery of the Transaction Documents by the Company and the consummation by
it of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the Securities, the reservation for issuance and the
issuance of the Conversion Shares, and the reservation for issuance and the
issuance of the Warrant Shares, have been duly authorized by the Company’s Board
of Directors and no further consent or authorization is required by the Company,
its Board of Directors or its stockholders, (iii) the Transaction Documents have
been duly executed and delivered by the Company, (iv) the Transaction Documents
constitute the valid and binding obligations of the Company enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies. The
authorized officer of the Company executing the Transaction Documents knows of
no reason why the Company cannot file the Registration Statement as required
under the Registration Rights Agreement or perform any of the Company’s other
obligations under the Transaction Documents.
 
6

--------------------------------------------------------------------------------


 
(d)  Capitalization. The authorized capital stock of the Company consists of
Three Hundred Fifty Million (350,000,000) shares of Common Stock, par value
$0.005 and Five Million (5,000,000) shares of Preferred Stock, par value $1.00
(“Preferred Stock”) of which 295,579,104 shares of Common Stock and zero shares
of Preferred Stock are issued and outstanding as of March 19, 2008. All of the
outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable, have been issued in compliance with all federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. Except as disclosed in Section 3(d) of the Disclosure
Schedule: (i) none of the Company's capital stock is subject to preemptive
rights or any other similar rights or any liens or encumbrances suffered or
permitted by the Company; (ii) there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any capital stock of the Company or any of its subsidiaries,
or contracts, commitments, understandings or arrangements by which the Company
or any of its subsidiaries is or may become bound to issue additional capital
stock of the Company or any of its subsidiaries or options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any capital stock of the Company or any of its subsidiaries;
(iii) there are no outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing indebtedness
of the Company or any of its subsidiaries or by which the Company or any of its
subsidiaries is or may become bound; (iv) there are no financing statements
securing obligations in any material amounts, either singly or in the aggregate,
filed in connection with the Company or any of its subsidiaries; (v) there are
no outstanding securities or instruments of the Company or any of its
subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its subsidiaries is or may become bound to redeem a security of the
Company or any of its subsidiaries; (vi) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities; (vii) the Company does not have any stock
appreciation rights or "phantom stock" plans or agreements or any similar plan
or agreement; and (viii) the Company and its subsidiaries have no liabilities or
obligations required to be disclosed in the SEC Documents but not so disclosed
in the SEC Documents, other than those incurred in the ordinary course of the
Company's or its subsidiaries' respective businesses and which, individually or
in the aggregate, do not or would not have a Material Adverse Effect. The
Company has furnished to the Buyers true, correct and complete copies of the
Company's Articles of Incorporation, as amended and as in effect on the date
hereof (the “Articles of Incorporation”), and the Company's Bylaws, as amended
and as in effect on the date hereof (the “Bylaws”), and the terms of all
securities convertible into, or exercisable or exchangeable for, shares of
Common Stock and the material rights of the holders thereof in respect thereto.
No further approval or authorization of any stockholder, the Board of Directors
of the Company or others is required for the issuance and sale of the
Securities. There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.
 
7

--------------------------------------------------------------------------------


 
(e)  Issuance of Securities. The issuance of the Convertible Debentures and the
Warrants is duly authorized and free from all taxes, liens and charges with
respect to the issue thereof. Upon conversion in accordance with the terms of
the Convertible Debentures or exercise in accordance with the Warrants, as the
case may be, the Conversion Shares and Warrant Shares, respectively, when issued
will be validly issued, fully paid and nonassessable, free from all taxes, liens
and charges with respect to the issue thereof. The Company has reserved from its
duly authorized capital stock the appropriate number of shares of Common Stock
as set forth in this Agreement.
 
(f)  No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Convertible Debentures and the Warrants, and reservation for issuance and
issuance of the Conversion Shares and the Warrant Shares) will not (i) result in
a violation of any certificate of incorporation, certificate of formation, any
certificate of designations or other constituent documents of the Company or any
of its subsidiaries, any capital stock of the Company or any of its subsidiaries
or bylaws of the Company or any of its subsidiaries or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) in any respect under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including foreign, federal and state securities laws and
regulations and the rules and regulations of the National Association of
Securities Dealers Inc.’s OTC Bulletin Board) applicable to the Company or any
of its subsidiaries or by which any property or asset of the Company or any of
its subsidiaries is bound or affected; except in the case of each of clauses
(ii) and (iii), such as could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect. The business of
the Company and its subsidiaries is not being conducted, and shall not be
conducted in violation of any material law, ordinance, or regulation of any
governmental entity. Except as specifically contemplated by this Agreement and
as required under the Securities Act and any applicable state securities laws,
the Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement or the Registration Rights Agreement in
accordance with the terms hereof or thereof. All consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the date hereof. The Company and its subsidiaries are unaware of any facts or
circumstance, which might give rise to any of the foregoing.
 
(g)  SEC Documents; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), for the two (2) years preceding the date hereof (or such shorter period
as the Company was required by law or regulation to file such material) (all of
the foregoing filed prior to the date hereof or amended after the date hereof
and all exhibits included therein and financial statements and schedules thereto
and documents incorporated by reference therein, being hereinafter referred to
as the “SEC Documents”) on timely basis or has received a valid extension of
such time of filing and has filed any such SEC Document prior to the expiration
of any such extension. The Company has delivered to the Buyers or their
representatives, or made available through the SEC’s website at
http://www.sec.gov., true and complete copies of the SEC Documents. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to the Buyers which is not
included in the SEC Documents, including, without limitation, information
referred to in Section 2(i) of this Agreement, contains any untrue statement of
a material fact or omits to state any material fact necessary in order to make
the statements therein, in the light of the circumstance under which they are or
were made and not misleading.
 
8

--------------------------------------------------------------------------------


 
(h)  10(b)-5. The SEC Documents do not include any untrue statements of material
fact, nor do they omit to state any material fact required to be stated therein
necessary to make the statements made, in light of the circumstances under which
they were made, not misleading.
 
(i)  Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending against or affecting the Company,
the Common Stock or any of the Company’s subsidiaries, wherein an unfavorable
decision, ruling or finding would have a Material Adverse Effect.
 
(j)  Acknowledgment Regarding Buyer’s Purchase of the Convertible Debentures.
The Company acknowledges and agrees that each Buyer is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that each
Buyer is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by each Buyer or any of their
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to such Buyer’s purchase
of the Securities. The Company further represents to each Buyer that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation by the Company and its representatives.
 
9

--------------------------------------------------------------------------------


 
(k)  No General Solicitation. Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Securities.
 
(l)  No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Securities under the
Securities Act or cause this offering of the Securities to be integrated with
prior offerings by the Company for purposes of the Securities Act.
 
(m)  Employee Relations. Neither the Company nor any of its subsidiaries is
involved in any labor dispute or, to the knowledge of the Company or any of its
subsidiaries, is any such dispute threatened. None of the Company’s or its
subsidiaries’ employees is a member of a union and the Company and its
subsidiaries believe that their relations with their employees are good.
 
(n)  Intellectual Property Rights. The Company and its subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and rights necessary to conduct their respective businesses as now
conducted. The Company and its subsidiaries do not have any knowledge of any
infringement by the Company or its subsidiaries of trademark, trade name rights,
patents, patent rights, copyrights, inventions, licenses, service names, service
marks, service mark registrations, trade secret or other similar rights of
others, and, to the knowledge of the Company there is no claim, action or
proceeding being made or brought against, or to the Company’s knowledge, being
threatened against, the Company or its subsidiaries regarding trademark, trade
name, patents, patent rights, invention, copyright, license, service names,
service marks, service mark registrations, trade secret or other infringement;
and the Company and its subsidiaries are unaware of any facts or circumstances
which might give rise to any of the foregoing.
 
(o)  Environmental Laws. The Company and its subsidiaries are (i) in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval.
 
(p)  Title. All real property and facilities held under lease by the Company and
its subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
subsidiaries.
 
10

--------------------------------------------------------------------------------


 
(q)  Insurance. The Company and each of its subsidiaries is insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its subsidiaries are engaged. Neither the
Company nor any such subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not materially
and adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its subsidiaries, taken as a whole.
 
(r)  Regulatory Permits. The Company and its subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, and neither the Company nor any such subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.
 
(s)  Internal Accounting Controls. The Company and each of its subsidiaries
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
and (iii) the recorded amounts for assets are compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.
 
(t)  No Material Adverse Breaches, etc. Neither the Company nor any of its
subsidiaries is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the judgment of the
Company’s officers has or is expected in the future to have a Material Adverse
Effect on the business, properties, operations, financial condition, results of
operations or prospects of the Company or its subsidiaries. Neither the Company
nor any of its subsidiaries is in breach of any contract or agreement which
breach, in the judgment of the Company’s officers, has or is expected to have a
Material Adverse Effect on the business, properties, operations, financial
condition, results of operations or prospects of the Company or its
subsidiaries.
 
(u)  Tax Status. The Company and each of its subsidiaries has made and filed all
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject and (unless and only to the
extent that the Company and each of its subsidiaries has set aside on its books
provisions reasonably adequate for the payment of all unpaid and unreported
taxes) has paid all taxes and other governmental assessments and charges that
are material in amount, shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company know of no
basis for any such claim.
 
11

--------------------------------------------------------------------------------


 
(v)  Certain Transactions. Except for arm’s length transactions pursuant to
which the Company makes payments in the ordinary course of business upon terms
no less favorable than the Company could obtain from third parties and other
than the grant of stock options disclosed in the SEC Documents, none of the
officers, directors, or employees of the Company is presently a party to any
transaction with the Company (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
 
(w)  Fees and Rights of First Refusal. The Company is not obligated to offer the
securities offered hereunder on a right of first refusal basis or otherwise to
any third parties including, but not limited to, current or former shareholders
of the Company, underwriters, brokers, agents or other third parties.
 
(x)  Investment Company. The Company is not, and is not an affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.
 
(y)  Registration Rights. Other than each of the Buyers, no Person has any right
to cause the Company to effect the registration under the Securities Act of any
securities of the Company. There are no outstanding registration statements not
yet declared effective and there are no outstanding comment letters from the SEC
or any other regulatory agency.
 
(z)  Private Placement. Assuming the accuracy of the Buyers’ representations and
warranties set forth in Section 2, no registration under the Securities Act is
required for the offer and sale of the Securities by the Company to the Buyers
as contemplated hereby. The issuance and sale of the Securities hereunder does
not contravene the rules and regulations of the Primary Market.
 
(aa)  Reporting Status.  With a view to making available to the Buyer the
benefits of Rule 144 or any similar rule or regulation of the SEC that may at
any time permit the Buyer to sell securities of the Company to the public
without registration, and as a material inducement to the Buyer’s purchase of
the Securities, the Company represents and warrants to the following:
 
(i)  The Company is, and has been for a period of at least ninety (90) days
immediately preceding the date hereof, subject to the reporting requirements of
section 13 or 15(d) of the Exchange Act and has filed all required reports under
section 13 or 15(d) of the Exchange, as applicable, during the twelve (12)
months preceding the date hereof (or for such shorter period that the Company
was required to file such reports); and
 
12

--------------------------------------------------------------------------------


 
(ii)  The Company is not and for at least the last twelve (12) months prior to
the date hereof has not been a “shell company” as defined in paragraph (i)(1)(i)
of Rule 144.
 
(bb)  Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to terminate, or which to its knowledge is
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act nor has the Company received any notification that the
SEC is contemplating terminating such registration. The Company has not, in the
twelve (12) months preceding the date hereof, received notice from any Primary
Market on which the Common Stock is or has been listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such Primary Market. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements.
 
(cc)  Manipulation of Price.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.
 
(dd)  Dilutive Effect. The Company understands and acknowledges that the number
of Conversion Shares issuable upon conversion of the Convertible Debentures and
the Warrant Shares issuable upon exercise of the Warrants will increase in
certain circumstances. The Company further acknowledges that its obligation to
issue Conversion Shares upon conversion of the Convertible Debentures in
accordance with this Agreement and the Convertible Debentures and its obligation
to issue the Warrant Shares upon exercise of the Warrants in accordance with
this Agreement and the Warrants, in each case, is absolute and unconditional
regardless of the dilutive effect that such issuance may have on the ownership
interests of other stockholders of the Company.
 
(ee)  Proforma Financial Projections. Section 3(ee) of the Disclosure Schedule
sets forth the Company’s proforma financial statements (the “Proforma Financial
Statements”) for the quarter ending June 30, 2008. The Proforma Financial
Statements fairly reflect the effect of the transactions contemplated by the
Transaction Documents on the Company and reasonably estimate the future
financial condition and performance of the Company after consummation of such
transactions.
 
4.  COVENANTS.
 
13

--------------------------------------------------------------------------------


 
(a)  Best Efforts. Each party shall use its best efforts to timely satisfy each
of the conditions to be satisfied by it as provided in Sections 6 and 7 of this
Agreement.
 
(b)  Form D. The Company agrees to file a Form D with respect to the Securities
as required under Regulation D and to provide a copy thereof to each Buyer
promptly after such filing. The Company shall, on or before the Closing Date,
take such action as the Company shall reasonably determine is necessary to
qualify the Securities, or obtain an exemption for the Securities for sale to
the Buyers at the Closing pursuant to this Agreement under applicable securities
or “Blue Sky” laws of the states of the United States, and shall provide
evidence of any such action so taken to the Buyers on or prior to the Closing
Date.
 
(c)  Reporting Status. Until the earlier of (i) the date as of which the
Buyer(s) may sell all of the Securities without restriction pursuant to Rule 144
promulgated under the Securities Act (or successor thereto), or (ii) the date on
which (A) the Buyers shall have sold all the Securities and (B) none of the
Convertible Debentures or Warrants are outstanding (the “Registration Period”),
the Company shall file in a timely manner all reports required to be filed with
the SEC pursuant to the Exchange Act and the regulations of the SEC thereunder,
and the Company shall not terminate its status as an issuer required to file
reports under the Exchange Act even if the Exchange Act or the rules and
regulations thereunder would otherwise permit such termination.
 
(d)  Use of Proceeds. The Company will use the proceeds from the sale of the
Convertible Debentures for the payment of accounts payable, improvements to the
biogas plants, biogas plants operations, and SG&A as disclosed in Section 4(d)
of the Disclosure Schedule and general corporate and working capital purposes.
 
(e)  Reservation of Shares. On the date hereof, the Company shall reserve for
issuance to the Buyers 60,000,000 shares for issuance upon conversions of the
Convertible Dentures and exercise of the Warrants (collectively, the “Share
Reserve”). The Company represents that it has sufficient authorized and unissued
shares of Common Stock available to create the Share Reserve after considering
all other commitments that may require the issuance of Common Stock. The Company
shall take all action reasonably necessary to at all times have authorized, and
reserved for the purpose of issuance, such number of shares of Common Stock as
shall be necessary to effect the full conversion of the Convertible Debentures
and the full exercise of the Warrants. If at any time the Share Reserve is
insufficient to effect the full conversion of the Convertible Debentures or the
full exercise of the Warrants, the Company shall increase the Share Reserve
accordingly. If the Company does not have sufficient authorized and unissued
shares of Common Stock available to increase the Share Reserve, the Company
shall call and hold a special meeting of the shareholders within thirty (30)
days of such occurrence, for the sole purpose of increasing the number of shares
authorized. The Company’s management shall recommend to the shareholders to vote
in favor of increasing the number of shares of Common Stock authorized.
Management shall also vote all of its shares in favor of increasing the number
of authorized shares of Common Stock.
 
(f)  Listings or Quotation. The Company’s Common Stock shall be listed or quoted
for trading on any of (a) the American Stock Exchange, (b) New York Stock
Exchange, (c) the Nasdaq Global Market, (d) the Nasdaq Capital Market, or (e)
the Nasdaq OTC Bulletin Board (which does not include the Pink Sheets LLC)
(“OTCBB”) (each, a “Primary Market”). The Company shall promptly secure the
listing of all of the Registrable Securities (as defined in the Registration
Rights Agreement) upon each national securities exchange and automated quotation
system, if any, upon which the Common Stock is then listed (subject to official
notice of issuance) and shall maintain such listing of all Registrable
Securities from time to time issuable under the terms of the Transaction
Documents.
 
14

--------------------------------------------------------------------------------


 
(g)  Fees and Expenses.
 
(i)  The Company shall pay all of its costs and expenses incurred by it
connection with the negotiation, investigation, preparation, execution and
delivery of the Transaction Documents.
 
(ii)  The Company shall place into escrow Fifty-Five Thousand Dollars ($55,000)
upon the Closing, directly from the proceeds of the Closing (collectively, the
“Monitoring Fees” and as deposited into escrow, the “Escrow Funds”) which shall
be used to compensate Yorkville Advisors LLC (“Investment Manager”) for
monitoring and managing the purchase and investment made by YA Global
Investments, L.P. (“YA Global”) described herein, pursuant to the Investment
Manager’s existing advisory obligations to YA Global. The Company, Investment
Manager, and YA Global shall enter into an Escrow Agreement of even date
herewith in the form attached hereto as Exhibit “D” (the “Escrow Agreement”)
appointing David Gonzalez, Esq. as escrow agent (the “Escrow Agent”) to hold the
Escrow Funds and to periodically disburse portions of such Escrow Funds to the
Investment Manager from escrow in accordance with the terms of the Escrow
Agreement. The Investment Manager shall periodically receive portions of the
Escrow Funds in accordance with the Escrow Agreement until either: (1) the
Escrow Funds shall have been fully disbursed pursuant the Escrow Agreement or
(2) the Securities shall have been Fully Retired. “Fully Retired” means that the
Buyer shall have fully disposed of all the Securities issued or issuable
hereunder, shall no longer have any investment in, or ownership of, any of the
Securities, all amounts owed to YA Global under the Transaction Documents shall
have been paid, and the Transaction Documents shall have been terminated. When
the Securities are Fully Retired, the remaining Escrow Funds shall be returned
to the Company or otherwise disbursed in accordance with the Escrow Agreement.
 
(iii)  The Company shall pay a structuring and due diligence fee to Yorkville of
Ten Thousand Dollars ($10,000), which shall be paid directly from the proceeds
of the Closing. The structuring and due diligence fee shall be nonrefundable and
payable whether or not any Closing occurs.
 
(iv)  The Company shall reimburse the Buyer directly from the gross proceeds of
the Closing $35,000 for its outside legal costs in connection with the Security
Documents. If, after the Company has filed the Mortgage to perfect the Buyer’s
interest in the Mortgaged Property the Buyer has not incurred $35,000 of outside
legal costs in connection with the Security Documents, the Buyer shall return
such unused legal fees to the Company.
 
(v)  Upon the execution of this Agreement the Company shall issue to the Buyer a
warrant, in the form attached hereto as Exhibit “B”, to purchase 1,400,000
shares of Common Stock with an exercise price of $0.015 per share (“Warrant IESV
1-3”), a warrant, in the form attached hereto as Exhibit “B”, to purchase
1,400,000 shares of Common Stock with an exercise price of $0.025 per share
(“Warrant IESV 2-3”) and a warrant, in the form attached hereto as Exhibit “B”,
to purchase 1,400,000 shares of Common Stock with an exercise price of $0.035
per share (“Warrant IESV 3-3”). The shares of the Company’s Common Stock
issuable upon exercise of Warrants IESV 1-3, 2-3 and 3-3 shall be referred to as
the “Warrant Shares”. In the event that the Company does not meet the covenant
contained in Section 4(u) herein the exercise prices of Warrants IESV 1-2, 1-2
and 1-3 will automatically reset to $0.0005 with no further action on behalf of
the Company and/or the Buyer.
 
15

--------------------------------------------------------------------------------


 
(h)  Corporate Existence. So long as any of the Convertible Debentures remain
outstanding, the Company shall not directly or indirectly consummate any merger,
reorganization, restructuring, reverse stock split consolidation, sale of all or
substantially all of the Company’s assets or any similar transaction or related
transactions (each such transaction, an “Organizational Change”) unless, prior
to the consummation of an Organizational Change, the Company obtains the written
consent of each Buyer. In any such case, the Company will make appropriate
provision with respect to such holders’ rights and interests to insure that the
provisions of this Section 4(h) will thereafter be applicable to the Convertible
Debentures.
 
(i)  Transactions With Affiliates. So long as any Convertible Debentures are
outstanding, the Company shall not, and shall cause each of its subsidiaries not
to, enter into, amend, modify or supplement, or permit any subsidiary to enter
into, amend, modify or supplement any agreement, transaction, commitment, or
arrangement with any of its or any subsidiary’s officers, directors, person who
were officers or directors at any time during the previous two (2) years,
stockholders who beneficially own five percent (5%) or more of the Common Stock,
or Affiliates (as defined below) or with any individual related by blood,
marriage, or adoption to any such individual or with any entity in which any
such entity or individual owns a five percent (5%) or more beneficial interest
(each a “Related Party”), except for (a) customary employment arrangements and
benefit programs on reasonable terms, (b) any investment in an Affiliate of the
Company, (c) any agreement, transaction, commitment, or arrangement on an
arms-length basis on terms no less favorable than terms which would have been
obtainable from a person other than such Related Party, (d) any agreement,
transaction, commitment, or arrangement which is approved by a majority of the
disinterested directors of the Company; for purposes hereof, any director who is
also an officer of the Company or any subsidiary of the Company shall not be a
disinterested director with respect to any such agreement, transaction,
commitment, or arrangement. “Affiliate” for purposes hereof means, with respect
to any person or entity, another person or entity that, directly or indirectly,
(i) has a ten percent (10%) or more equity interest in that person or entity,
(ii) has ten percent (10%) or more common ownership with that person or entity,
(iii) controls that person or entity or (iv) shares common control with that
person or entity. “Control” or “controls” for purposes hereof means that a
person or entity has the power, direct or indirect, to conduct or govern the
policies of another person or entity.
 
(j)  Transfer Agent. The Company covenants and agrees that, in the event that
the Company’s agency relationship with the transfer agent should be terminated
for any reason prior to a date which is two (2) years after the Closing Date,
the Company shall immediately appoint a new transfer agent and shall require
that the new transfer agent execute and agree to be bound by the terms of the
Irrevocable Transfer Agent Instructions (as defined herein).
 
16

--------------------------------------------------------------------------------


 
(k)  Restriction on Issuance of the Capital Stock. So long as any Convertible
Debentures are outstanding, the Company shall not, without the prior written
consent of the Buyer(s), (i) issue or sell shares of Common Stock or Preferred
Stock without consideration or for a consideration per share less than the bid
price of the Common Stock determined immediately prior to its issuance, (ii)
issue any preferred stock, warrant, option, right, contract, call, or other
security or instrument granting the holder thereof the right to acquire Common
Stock without consideration or for a consideration less than such Common Stock’s
bid price determined immediately prior to it’s issuance, (iii) enter into any
security instrument granting the holder a security interest in any and all
assets of the Company or (iv) file any registration statement on Form S-8.
 
(l)  Neither the Buyer(s) nor any of its Affiliates have an open short position
in the Common Stock of the Company, and the Buyer(s) agrees that it shall not,
and that it will cause its affiliates not to, engage in any short sales of or
hedging transactions with respect to the Common Stock as long as any Convertible
Debentures shall remain outstanding.
 
(m)  Rights of First Refusal. So long as any portion of Convertible Debentures
are outstanding, if the Company intends to raise additional capital by the
issuance or sale of capital stock of the Company, including without limitation
shares of any class of common stock, any class of preferred stock, options,
warrants or any other securities convertible or exercisable into shares of
common stock (whether the offering is conducted by the Company, underwriter,
placement agent or any third party) the Company shall be obligated to offer to
the Buyers such issuance or sale of capital stock, by providing in writing the
principal amount of capital it intends to raise and outline of the material
terms of such capital raise, prior to the offering such issuance or sale of
capital stock  to any third parties including, but not limited to, current or
former officers or directors, current or former shareholders and/or investors of
the obligor, underwriters, brokers, agents or other third parties.  The Buyers
shall have ten (10) business days from receipt of such notice of the sale or
issuance of capital stock to accept or reject all or a portion of such capital
raising offer.
 
(n)  Lockup Agreements. On the date hereof, the Company shall obtain from each
officer and director a lockup agreement in the form attached hereto as Exhibit
C.
 
(o)  Additional Registration Statements. Until the effective date of the initial
Registration Statement, the Company will not file a registration statement under
the Securities Act relating to securities that are not the Securities.
 
(p)  Review of Public Disclosures. All SEC filings (including, without
limitation, all filings required under the Exchange Act, which include Forms
10-Q and 10-QSB, 10-K and 10KSB, 8-K, etc) and other public disclosures made by
the Company, including, without limitation, all press releases, investor
relations materials, and scripts of analysts meetings and calls, shall be
reviewed and approved for release by the Company’s attorneys and, if containing
financial information, the Company’s independent certified public accountants.
 
17

--------------------------------------------------------------------------------


 
(q)  Disclosure of Transaction. Within four (4) business days following the date
of this Agreement, the Company shall file a Current Report on Form 8-K
describing the terms of the transactions contemplated by the Transaction
Documents in the form required by the Exchange Act and attaching the material
Transaction Documents (including, without limitation, this Agreement, the form
of the Convertible Debenture, the form of Warrant and the form of the
Registration Rights Agreement) as exhibits to such filing.
 
(r)  Reset of Warrant Previously Issued to Buyer.  On the date hereof the
Company will amend the warrant to purchase 5,000,000 shares of the Company’s
Common Stock issued to the Buyer on December 1, 2005 by executing an amendment
(the “Amendment”) in substantially the form attached hereto as Exhibit “E”.
Pursuant to the Amendment, the exercise price of the warrant will be reset from
$0.055 to $0.01.
 
(s)  Increase of Authorized Shares of Common Stock.  The Company will increase
its authorized shares of Common Stock from 350,000,000 to 2,500,000,000 no later
than April 30, 2008
 
(t)  Retention of Consultant.  Within ten (10) calendar days of written request
from the Buyer to the Company, the Company shall retain, at the Company’s
expense, a consulting firm satisfactory to the Buyer in the Buyer’s sole
discretion, to assist the Company with managing its monthly expenses and
strategic growth plan.
 
(u)  Proforma Financial Statements.  The Company shall meet the Proforma
Financial Statements; provided, however that a deviation from the Proforma
Financial Statements of ten percent (10%) or less will not a breach of this
Section 4(u).
 
(v)  Satisfaction of Cannon Builders, Inc. Debt.  No later than December 31,
2008 the Company will issue to Cannon Builders, Inc. up to 300,000,000 shares of
the Company’s Common Stock in full satisfaction of Cannon’s debt.
 
(w)  VanKempen Interest Payment.  No later than April 30, 2008 the Company will
perform its best efforts to obtain permission from VanKempen to use the bond
Debt Service Reserve Fund to cover the semi-annual interest payments due May 1,
2008 and November 1, 2008.
 
(x)  Mortgage. Within thirty (30) days of the date hereof, the Company shall
file the Mortgage to perfect the Buyer’s interest in the Mortgaged Property and
provided proof of such filing to the Buyer(s).
 
(y)  Intrepid Technology and Resources Biogas, LLC. Within thirty (30) days of
repayment of the tax exempt Solid Waste Disposable Revenue Bonds (Intrepid
Technology and Resources Biogas, LLC Project) Series 2005 and the taxable Solid
Waste Disposable Revenue Bonds (Intrepid Technology and Resources Biogas, LLC
Project) Series 2005, the Company shall amend or cause to be amended the
Operating Agreement of Intrepid Technology and Resources Biogas, LLC such that
Exhibit A thereto is deleted in its entirety.
 
18

--------------------------------------------------------------------------------


 
(i)  Legal Opinion. Within ten (10) business days of the date hereof, the
Company shall provide to the Buyers an opinion of counsel from counsel to the
Company in a form satisfactory to the Buyers.
 
5.  TRANSFER AGENT INSTRUCTIONS.
 
(a)  The Company shall issue the Irrevocable Transfer Agent Instructions to its
transfer agent, and any subsequent transfer agent, irrevocably appointing David
Gonzalez, Esq. as the Company’s agent for purpose instructing its transfer agent
to issue certificates or credit shares to the applicable balance accounts at The
Depository Trust Company (“DTC”), registered in the name of each Buyer or its
respective nominee(s), for the Conversion Shares and the Warrant Shares issued
upon conversion of the Convertible Debentures or exercise of the Warrants as
specified from time to time by each Buyer to the Company upon conversion of the
Convertible Debentures or exercise of the Warrants. The Company shall not change
its transfer agent without the express written consent of the Buyers, which may
be withheld by the Buyers in their sole discretion. The Company warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 5 will be given by the Company to its transfer agent, and that
the Securities shall otherwise be freely transferable on the books and records
of the Company as and to the extent provided in this Agreement and the other
Transaction Documents. If a Buyer effects a sale, assignment or transfer of the
Securities in accordance with Section 2(f), the Company shall promptly instruct
its transfer agent to issue one or more certificates or credit shares to the
applicable balance accounts at DTC in such name and in such denominations as
specified by such Buyer to effect such sale, transfer or assignment and, with
respect to any transfer, shall permit the transfer. In the event that such sale,
assignment or transfer involves Conversion Shares or Warrant Shares sold,
assigned or transferred pursuant to an effective registration statement or
pursuant to Rule 144, the transfer agent shall issue such Securities to the
Buyer, assignee or transferee, as the case may be, without any restrictive
legend. Nothing in this Section 5 shall affect in any way the Buyer’s
obligations and agreement to comply with all applicable securities laws upon
resale of Conversion Shares. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Buyer by vitiating the
intent and purpose of the transaction contemplated hereby. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Section 5 will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 5, that the
Buyer(s) shall be entitled, in addition to all other available remedies, to an
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required.
 
6.  CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Convertible
Debentures to the Buyer(s) at the Closings is subject to the satisfaction, at or
before the Closing Dates, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion:
 
(a)  Each Buyer shall have executed the Transaction Documents and delivered them
to the Company.
 
19

--------------------------------------------------------------------------------


 
(b)  The Buyer(s) shall have delivered to the Company the Purchase Price for the
Convertible Debentures and Warrants in the respective amounts as set forth next
to each Buyer as set forth on Schedule I attached hereto, minus any fees to be
paid directly from the proceeds the Closings as set forth herein, by wire
transfer of immediately available U.S. funds pursuant to the wire instructions
provided by the Company.
 
(c)  The representations and warranties of the Buyer(s) shall be true and
correct in all material respects as of the date when made and as of the Closing
Dates as though made at that time (except for representations and warranties
that speak as of a specific date), and the Buyer(s) shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Buyer(s) at or prior to the Closing Dates.
 
7.  CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.
 
(a)  The obligation of the Buyer(s) hereunder to purchase the Convertible
Debentures at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Buyer’s sole benefit and may be waived by the Buyer at
any time in its sole discretion:
 
(i)  The Company shall have executed the Transaction Documents and delivered the
same to the Buyers.
 
(ii)  The Common Stock shall be authorized for quotation or trading on the
Primary Market, trading in the Common Stock shall not have been suspended for
any reason, and all the Conversion Shares issuable upon the conversion of the
Convertible Debentures shall be approved for listing or trading on the Primary
Market.
 
(iii)  The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
3 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Closing Date.
 
(iv)  The Company shall have executed and delivered to the Buyer(s) the
Convertible Debentures and Warrants in the respective amounts set forth opposite
each Buyer’s name on Schedule I attached hereto.
 
(v)  The Company shall have provided to the Buyers a true copy of a certificate
of good standing evidencing the formation and good standing of the Company from
the secretary of state (or comparable office) from the jurisdiction in which the
Company is incorporated, as of a date within ten (10) business days of the
Closing Date.
 
20

--------------------------------------------------------------------------------


 
(vi)  The Company shall have delivered to the Buyers a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(c) as adopted by the Company's Board of
Directors in a form reasonably acceptable to such Buyer, (ii) the Articles of
Incorporation and (iii) the Bylaws, each as in effect at the Closing.
 
(vii)  The Company or the Buyer shall have filed a form UCC-1 or such other
forms as may be required to perfect the Buyer’s interest in the Pledged Property
as detailed in the Security Agreement dated the date hereof and provided proof
of such filing to the Buyer(s).
 
(viii)  The Company shall have executed the Amendment.
 
(ix)  The Company shall have provided to the Buyer an acknowledgement, to the
satisfaction of the Buyer, from the Company’s independent certified public
accountants as to its ability to provide all consents required in order to file
a registration statement in connection with this transaction.
 
(x)  The Company shall have created the Share Reserve.
 
(xi)  The Irrevocable Transfer Agent Instructions, in form and substance
satisfactory to the Buyer, shall have been delivered to and acknowledged in
writing by the Company’s transfer agent.
 
8.  INDEMNIFICATION.
 
(a)  In consideration of the Buyer’s execution and delivery of this Agreement
and acquiring the Convertible Debentures and the Conversion Shares hereunder,
and in addition to all of the Company’s other obligations under this Agreement,
the Company shall defend, protect, indemnify and hold harmless the Buyer(s) and
each other holder of the Convertible Debentures and the Conversion Shares, and
all of their officers, directors, employees and agents (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Buyer Indemnitees”) from and against any and
all actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Buyer Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by the Buyer
Indemnitees or any of them as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in this Agreement, the Convertible Debentures or the other Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (b) any breach of any covenant, agreement or obligation of the
Company contained in this Agreement, or the other Transaction Documents or any
other certificate, instrument or document contemplated hereby or thereby, or (c)
any cause of action, suit or claim brought or made against such Buyer Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement or any other instrument, document or agreement
executed pursuant hereto by any of the parties hereto, any transaction financed
or to be financed in whole or in part, directly or indirectly, with the proceeds
of the issuance of the Convertible Debentures or the status of the Buyer or
holder of the Convertible Debentures or the Conversion Shares, as a Buyer of
Convertible Debentures in the Company. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities, which is permissible under applicable law.
 
21

--------------------------------------------------------------------------------


 
(b)  In consideration of the Company’s execution and delivery of this Agreement,
and in addition to all of the Buyer’s other obligations under this Agreement,
the Buyer shall defend, protect, indemnify and hold harmless the Company and all
of its officers, directors, employees and agents (including, without limitation,
those retained in connection with the transactions contemplated by this
Agreement) (collectively, the “Company Indemnitees”) from and against any and
all Indemnified Liabilities incurred by the Indemnitees or any of them as a
result of, or arising out of, or relating to (a) any misrepresentation or breach
of any representation or warranty made by the Buyer(s) in this Agreement,
instrument or document contemplated hereby or thereby executed by the Buyer, (b)
any breach of any covenant, agreement or obligation of the Buyer(s) contained in
this Agreement, the Transaction Documents or any other certificate, instrument
or document contemplated hereby or thereby executed by the Buyer, or (c) any
cause of action, suit or claim brought or made against such Company Indemnitee
based on material misrepresentations or due to a material breach and arising out
of or resulting from the execution, delivery, performance or enforcement of this
Agreement, the Transaction Documents or any other instrument, document or
agreement executed pursuant hereto by any of the parties hereto. To the extent
that the foregoing undertaking by each Buyer may be unenforceable for any
reason, each Buyer shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities, which is permissible under
applicable law.
 
9.  GOVERNING LAW: MISCELLANEOUS.
 
(a)  Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New Jersey without regard to the
principles of conflict of laws. The parties further agree that any action
between them shall be heard in Hudson County, New Jersey, and expressly consent
to the jurisdiction and venue of the Superior Court of New Jersey, sitting in
Hudson County and the United States District Court for the District of New
Jersey sitting in Newark, New Jersey for the adjudication of any civil action
asserted pursuant to this Paragraph.
 
(b)  Counterparts. This Agreement may be executed in two (2) or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event any signature page is delivered by
facsimile transmission, the party using such means of delivery shall cause four
(4) additional original executed signature pages to be physically delivered to
the other party within five (5) days of the execution and delivery hereof.
 
(c)  Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
22

--------------------------------------------------------------------------------


 
(d)  Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e)  Entire Agreement, Amendments. This Agreement supersedes all other prior
oral or written agreements between the Buyer(s), the Company, their affiliates
and persons acting on their behalf with respect to the matters discussed herein,
and this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by the party to
be charged with enforcement.
 
(f)  Notices. Any notices, consents, waivers, or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon confirmation of receipt, when sent by facsimile; (iii)
three (3) days after being sent by U.S. certified mail, return receipt
requested, or (iv) one (1) day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:
 
If to the Company, to:
Intrepid Technology and Resources, Inc.
 
501 West Broadway, Suite 200
 
Idaho Falls, ID 83402
 
Attention: Jacob D. Dustin
 
Telephone:  (208) 529-5337
 
Facsimile:  (208) 529-1014
   
With a copy to:
Kirkpatrick & Lockhart Preston Gates Ellis LLP
 
200 South Biscayne Boulevard, Suite 2000
 
Miami, Florida 33131
 
Attention:  Clayton E. Parker, Esq.
 
Telephone:  (305) 539-3306
 
Facsimile:  (305) 358-7095
   

If to the Buyer(s), to its address and facsimile number on Schedule I, with
copies to the Buyer’s counsel as set forth on Schedule I. Each party shall
provide five (5) business days’ prior written notice to the other party of any
change in address or facsimile number.
 
(g)  Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. Neither
the Company nor any Buyer shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party
hereto.
 
23

--------------------------------------------------------------------------------


 
(h)  No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
(i)  Survival. Unless this Agreement is terminated under Section 9(l), the
representations and warranties of the Company and the Buyer(s) contained in
Sections 2 and 3, the agreements and covenants set forth in Sections 4, 5 and 9
and the indemnification provisions set forth in Section 8, shall survive the
Closing for a period of two (2) years following the date on which the
Convertible Debentures are converted in full. The Buyer(s) shall be responsible
only for its own representations, warranties, agreements and covenants
hereunder.
 
(j)  Publicity. The Company and the Buyer(s) shall have the right to approve,
before issuance any press release or any other public statement with respect to
the transactions contemplated hereby made by any party; provided, however, that
the Company shall be entitled, without the prior approval of the Buyer(s), to
issue any press release or other public disclosure with respect to such
transactions required under applicable securities or other laws or regulations
(the Company shall use its best efforts to consult the Buyer(s) in connection
with any such press release or other public disclosure prior to its release and
Buyer(s) shall be provided with a copy thereof upon release thereof).
 
(k)  Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(l)  Termination. In the event that the Closing shall not have occurred with
respect to the Buyers on or before five (5) business days from the date hereof
due to the Company’s or the Buyer’s failure to satisfy the conditions set forth
in Sections 6 and 7 above (and the non-breaching party’s failure to waive such
unsatisfied condition(s)), the non-breaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party;
provided, however, that if this Agreement is terminated by the Company pursuant
to this Section 9(l), the Company shall remain obligated to reimburse the
Buyer(s) for the fees and expenses of Yorkville Advisors LLC described in
Section 4(g) above (other than the amounts set forth in Section 4(g)(ii)).
 
(m)  Brokerage. The Company represents that no broker, agent, finder or other
party has been retained by it in connection with the transactions contemplated
hereby and that no other fee or commission has been agreed by the Company to be
paid for or on account of the transactions contemplated hereby.
 
(n)  No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
24

--------------------------------------------------------------------------------




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

25

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

   COMPANY:    INTREPID TECHNOLOGY AND RESOURCES, INC.          By: 
/s/ Jacob D. Dustin   
   Name: 
Jacob D. Dustin
   Title: 
President
     

 
26

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.


   BUYERS:    YA GLOBAL INVESTMENTS, L.P.          By:  
Yorkville Advisors, LLC 
   Its: 
Investment Manager
               By: 
/s/ Mark Angelo
   Name: 
Mark Angelo
   Its: 
Portfolio Manager



27

--------------------------------------------------------------------------------




SCHEDULE I
 
SCHEDULE OF BUYERS
 
(1)
(2)
(3)
(4)
(5)
(6)
(7)
(8)
Buyer
Subscription Amount
Number of
Warrant Shares
   
Legal Representative’s Address and Facsimile Number
   
Closing
 
Closing
                     
YA Global Investments, L.P.
 
101 Hudson Street, Suite 3700
Jersey City, NJ 07302
Attention: Mark Angelo
Telephone: (201) 985-8300
Facsimile: (201) 985-8266
Residence: Cayman Islands
 
585,000
 
1,400,000 at $0.015
1,400,000 at $0.025
1,400,000 at $0.035
   
David Gonzalez, Esq.
101 Hudson Street, Suite 3700
Jersey City, New Jersey 07302
Telephone: (201) 985-8300
Facsimile: (201) 985-8266

 

--------------------------------------------------------------------------------



LIST OF EXHIBITS:


Disclosure Schedule


Exhibit A - Form of Convertible Debentures


Exhibit B - Form of Warrant


Exhibit C - Form of Lockup Agreement


Exhibit D - Escrow Agreement


Exhibit E - Amendment



--------------------------------------------------------------------------------



DISCLOSURE SCHEDULE
 
Section 3(a) - Subsidiaries 
 
 
Name and Address of Subsidiary
 
 
 
Name of Parent
 
 
Jurisdiction of Organization
 
 
 
Federal Tax ID No.
Intrepid Engineering Services, Inc.
 
Intrepid Technology and Resources, Inc.
 
Idaho
 
82-0488989
Intrepid Technology and Resources Biogas, LLC.
 
Intrepid Technology and Resources, Inc.
 
Idaho
 
32-0183568
Magic Valley Energy Company, LLC.
 
Intrepid Technology and Resources, Inc.
 
Idaho
 
37-1460426
Yakima Valley Biogas, LLC. (To be closed and expired-There are no organization
documents)
 
Intrepid Technology and Resources, Inc.
 
Delaware
 
4207011 (no EIN)
             

 
Section 3(d) - Capitalization 
 
Common shares reserved to pay Cannon Builders, Inc. debt - 300,000,000 shares.
 
Unissued Employee ISO common stock options - 4,283 shares.
 
S-8 common stock reserved for payment to vendors - 50,000,332 shares.
 

--------------------------------------------------------------------------------


 
Section 3(ee) - Proforma Financial Projections For the Quarter Ending June 30,
2008
 
INTREPID TECHNOLOGY & RESOURCES, INC.
                 
BENCHMARK Projections for Yorkville
                 
INCOME STATEMENT FORECAST
 
Projected
 
BENCHMARK
 
BENCHMARK
 
BENCHMARK
 
Updated rvs 2008-03-25 15:47
 
(After YA $585K)
 
Projected
 
Projected
 
Projected
     
31-Mar-2008
 
30-Apr-2008
 
31-May-2008
 
30-Jun-2008
                     
NET SALES
       
$
45,600.00
 
$
43,900.00
 
$
49,100.00
 
TOTAL DIRECT COST OF SALES
       
$
85,800.00
 
$
75,600.00
 
$
72,900.00
                             
DIRECT GROSS MARGIN
       
$
(40,200.00
)
$
(31,700.00
)
$
(23,800.00
)
Depreciation
         
56,900.00
   
56,900.00
   
56,900.00
                             
CONTRIBUTION MARGIN
       
$
(97,100.00
)
$
(88,600.00
)
$
(80,700.00
)
                           
ADMIN OVERHEAD:
                         
ITR Inc. SG&A
         
146,500.00
   
135,000.00
   
101,200.00
 
ITR Inc. Depreciation
         
2,300.00
   
2,300.00
   
2,300.00
 
TOTAL ADMIN OVERHEAD
       
$
148,800.00
 
$
137,300.00
 
$
103,500.00
                             
INCOME (LOSS) FROM OPERATIONS
       
$
(245,900.00
)
$
(225,900.00
)
$
(184,200.00
)
                           
OTHER INCOME & (EXPENSE)
                         
Interest (Expense)
         
(92,300.00
)
 
(86,900.00
)
 
(83,200.00
)
(Amortization)
         
(99,400.00
)
 
(99,400.00
)
 
(99,400.00
)
Interest Income
         
1,300.00
   
1,300.00
   
1,300.00
                             
TOTAL OTHER INCOME & (EXPENSE)
       
$
(190,400.00
)
$
(185,000.00
)
$
(181,300.00
)
                           
INCOME (LOSS) BEFORE TAX
       
$
(436,300.00
)
$
(410,900.00
)
$
(365,500.00
)
INCOME TAXES
                         
NET INCOME (LOSS)
       
$
(436,300.00
)
$
(410,900.00
)
$
(365,500.00
)
EBITDA
       
$
(186,700.00
)
$
(166,700.00
)
$
(125,000.00
)


--------------------------------------------------------------------------------





INTREPID TECHNOLOGY & RESOURCES, INC.
                 
BENCHMARK Projections for Yorkville
                 
BALANCE SHEET FORECAST
 
Projected
 
BENCHMARK
 
BENCHMARK
 
BENCHMARK
 
Updated rvs 2008-03-25 15:47
 
(After YA $585K)
 
Projected
 
Projected
 
Projected
     
31-Mar-2008
 
30-Apr-2008
 
31-May-2008
 
30-Jun-2008
 
CURRENT ASSETS:
                 
Cash/(Operating Line) Balance
   
332,700.00
   
14,900.00
   
(303,000.00
)
 
(450,200.00
)
Accounts Receivable
   
10,100.00
   
51,200.00
   
49,500.00
   
54,700.00
 
Prepaid Expenses
   
42,800.00
   
28,000.00
   
13,200.00
       
Deposits
   
2,900.00
   
2,900.00
   
2,900.00
   
2,900.00
 
Inventory
   
41,700.00
   
41,700.00
   
41,700.00
   
41,700.00
 
Restricted Cash
   
22,300.00
   
23,600.00
   
1,300.00
   
2,500.00
 
TOTAL CURRENT ASSETS
 
$
452,500.00
 
$
162,300.00
 
$
(194,400.00
)
$
(348,400.00
)
                           
Fixed Assets
   
11,894,800.00
   
11,994,800.00
   
11,994,800.00
   
11,994,800.00
 
Accumulated Depreciation
   
(531,900.00
)
 
(591,100.00
)
 
(650,300.00
)
 
(709,500.00
)
NET FIXED ASSETS
 
$
11,362,900.00
 
$
11,403,700.00
 
$
11,344,500.00
 
$
11,285,300.00
                             
OTHER ASSETS:
                         
Debt Issuance Costs & Debt discount
   
4,103,800
   
4,103,800.00
   
4,103,800.00
   
4,103,800.00
 
Amortized Debt Issuance Costs & Debt Discount
   
(1,278,200
)
 
(1,377,600.00
)
 
(1,477,000.00
)
 
(1,576,400.00
)
Bond DSR Fund
   
764,000.00
   
764,000.00
   
764,000.00
   
764,000.00
 
Prepaid Expenses
   
42,300.00
   
42,300.00
   
42,300.00
   
42,300.00
 
TOTAL OTHER ASSETS
 
$
3,631,900.00
 
$
3,532,500.00
 
$
3,433,100.00
 
$
3,333,700.00
                             
TOTAL ASSETS
 
$
15,447,300.00
 
$
15,098,500.00
 
$
14,583,200.00
 
$
14,270,600.00
                             
LIABILITIES AND EQUITY
                         
CURRENT LIABILITIES:
                         
Accounts Payable
   
2,053,000.00
   
1,820,500.00
   
1,633,100.00
   
1,375,100.00
 
Payroll Payable
   
654,600.00
   
662,200.00
   
669,800.00
   
677,400.00
 
Bond Interest Payable
   
238,800.00
   
286,600.00
   
47,800.00
   
95,600.00
 
TOTAL CURRENT LIABILITIES
 
$
2,946,400.00
 
$
2,769,300.00
 
$
2,350,700.00
 
$
2,148,100.00
                             
LONG-TERM LIABILITIES:
                         
Tax-exempt Bonds
   
7,640,000.00
   
7,640,000.00
   
7,640,000.00
   
7,640,000.00
 
Yorkville debt with interest
   
4,008,800.00
   
3,853,400.00
   
3,692,600.00
   
3,528,100.00
 
Yorkville embedded derivative liability
   
1,509,200.00
   
1,509,200.00
   
1,509,200.00
   
1,509,200.00
 
TOTAL LONG-TERM LIABILITIES
 
$
13,158,000.00
 
$
13,002,600.00
 
$
12,841,800.00
 
$
12,677,300.00
                             
TOTAL LIABILITIES
 
$
16,104,400.00
 
$
15,771,900.00
 
$
15,192,500.00
 
$
14,825,400.00
                             
STOCKHOLDERS EQUITY:
                         
Capital Equity
   
11,851,500.00
   
12,071,500.00
   
12,346,500.00
   
12,566,500.00
 
YORKVILLE CONVERTED DEBENTURES
         
200,000.00
   
400,000.00
   
600,000.00
 
Retained Earnings
   
(12,508,600.00
)
 
(12,944,900.00
)
 
(13,355,800.00
)
 
(13,721,300.00
)
TOTAL STOCKHOLDERS EQUITY
 
$
(657,100.00
)
$
(673,400.00
)
$
(609,300.00
)
$
(554,800.00
)
TOTAL LIABILITIES AND EQUITY
 
$
15,447,300.00
 
$
15,098,500.00
 
$
14,583,200.00
 
$
14,270,600.00
 


--------------------------------------------------------------------------------




INTREPID TECHNOLOGY & RESOURCES, INC.
                 
BENCHMARK Projections for Yorkville
 
Projected
 
BENCHMARK
 
BENCHMARK
 
BENCHMARK
 
CASH FLOWS FORECAST
 
(After YA $585K)
 
Projected
 
Projected
 
Projected
 
Updated rvs 2008-03-25 15:47
 
31-Mar-2008
 
30-Apr-2008
 
31-May-2008
 
30-Jun-2008
                     
Net Income (Loss)
         
(436,300.00
)
 
(410,900.00
)
 
(365,500.00
)
Adjustment to debt
                         
Plus depreciation
         
59,200.00
   
59,200.00
   
59,200.00
 
Plus debt issuance amortization
         
99,400.00
   
99,400.00
   
99,400.00
 
Change in Current Assets
         
(27,600.00
)
 
38,800.00
   
6,800.00
 
Change in Current Liabilities
         
(177,100.00
)
 
(418,600.00
)
 
(202,600.00
)
                           
Net Cash provided by operations
       
$
(482,400.00
)
$
(632,100.00
)
$
(402,700.00
)
                           
INVESTING ACTIVITIES:
                         
Change in Fixed Assets
         
(100,000.00
)
 
-
   
-
 
Change in Other Assets
         
-
   
-
   
-
                             
TOTAL INVESTING ACTIVITIES
       
$
(100,000.00
)
$
-
 
$
-
                             
FINANCING ACTIVITIES:
                         
Changes in debt
         
(155,400.00
)
 
(160,800.00
)
 
(164,500.00
)
Changes in equity
         
420,000.00
   
475,000.00
   
420,000.00
                             
TOTAL FINANCING ACTIVITIES
       
$
264,600.00
 
$
314,200.00
 
$
255,500.00
                             
NET CASH INCREASE (DECREASE)
       
$
(317,800.00
)
$
(317,900.00
)
$
(147,200.00
)
Cash at beginning of period
       
$
332,700.00
 
$
14,900.00
   
($303,000.00
)
CASH AT END OF PERIOD
 
$
332,700.00
 
$
14,900.00
   
($303,000.00
)
 
($450,200.00
)

 
Section 4(d) - Use of Proceeds Disclosure 
 
PROJECTED USE OF PROCEEDS:
                     
Yorkville gross
 
$
585,000
 
$
585,000
 
Less YA monitoring escrow
 
$
(55,000
)
$
530,000
 
Less YA structuring fee
 
$
(10,000
)
$
520,000
 
Net proceeds
 
$
520,000
 
$
520,000
 
Less past due accounts payable
 
$
(285,753
)
$
234,247
 
Less plant improvement costs
 
$
(91,236
)
$
143,011
 
Less than 30 days of operating costs and SG&A
 
$
(143,011
)
$
-
 
 
 
$
-
 
$
-
 

 

--------------------------------------------------------------------------------


 
EXHIBIT C
 
LOCKUP AGREEMENT
 
The undersigned hereby agrees that for a period commencing on March 28, 2008 and
expiring on the date thirty (30) days after the date that all amounts owed to YA
Global Investments, L.P. (the “Buyer”), under the Secured Convertible Debentures
issued to the Buyer pursuant to the Securities Purchase Agreement between
Intrepid Technology and Resources, Inc. (the “Company”) and the Buyer dated
March 28, 2008 have been paid (the “Lock-up Period”), he, she or it will not,
directly or indirectly, without the prior written consent of the Buyer, issue,
offer, agree or offer to sell, sell, grant an option for the purchase or sale
of, transfer, pledge, assign, hypothecate, distribute or otherwise encumber or
dispose of any securities of the Company, including common stock or options,
rights, warrants or other securities underlying, convertible into, exchangeable
or exercisable for or evidencing any right to purchase or subscribe for any
common stock (whether or not beneficially owned by the undersigned), or any
beneficial interest therein (collectively, the “Securities”) except in
accordance with the volume limitations set forth in Rule 144(e) of the General
Rules and Regulations under the Securities Act of 1933, as amended.
 
In order to enable the aforesaid covenants to be enforced, the undersigned
hereby consents to the placing of legends and/or stop-transfer orders with the
transfer agent of the Company’s securities with respect to any of the Securities
registered in the name of the undersigned or beneficially owned by the
undersigned, and the undersigned hereby confirms the undersigned’s investment in
the Company.
 
Dated: _______________, 2008
 


Signature
 
 
 
 
Name:
Address:
City, State, Zip Code:    
 
 
 
 
Print Social Security Number
or Taxpayer I.D. Number

 

--------------------------------------------------------------------------------


 